Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending. 
Effective Filing Date 6/22/2020
Contents of this Office Action: 
1. 35 U.S.C. 101 rejection
2. Art rejections
3. 35 U.S.C. 112 rejections
4. 35 U.S.C. 112(f) interpretation
5. Prior art cited but not relied on. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as an apparatus (claims 1-10 recite a cloud platform which links to at least one terminal device) which recite steps of saving at least one user’s information; storage of a number of predetermined formulas; and creating at least one user’s information in connection to the storage, and for choosing one of the predetermined formulas and/or for creating at least one personal formula corresponding to at least one of the user’s information to save back to the storage. 
These steps, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components.  That is, other than reciting that the steps are performed via a user interface as part of a terminal device, nothing in the claim precludes the steps from practically being performed in the mind. For example, a person can simply remember information and formulas and create a formula based on this information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Turning to the dependent claims, claim 2 recites what the information is; claim 3 recites the mental step of providing a formula; claim 4 defines what the composition encompasses; claim 5 simply recites displaying data; claims 5-7 recite receiving information and broadly preparing cosmetics, which could just be receiving information about the cosmetics; claim 9 recites transmitting information; and claim 10 recites transmitting information. Claim 8 is not rejected under 35 U.S.C. 101 because it clearly has the technical component of using cosmetic cartridges with ingredients to actually create the cosmetics according to the formulas.  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of using data processor for executing the above mentioned steps see MPEP 2106.05(f))
are insignificant extrasolution activity, such as storing and displaying data.
As discussed at length above, the mental steps are merely being applied on a generic computer device. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. 
As such, the claims are directed towards an abstract idea.   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 3 reciting computing unit; claim 6 reciting modulating unit; claim 7 reciting validation unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “modulating unit, computing unit, and validation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Further, claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Starting with claim 4, it is not clear what is meant by the recommended composition have time duration. What is the time duration? Time duration for using the product? Time duration for when to apply it? The Examiner will consider this limitation met if the reference has any type of time component associated with a cosmetic. 
Claim 5 then recites wherein the user interface serves the users to make public of the at least one personal formula with multiple users, but it is not clear what “serves the users” means. The Examiner will consider this limitation met as long as the reference has a report and a display because any report can be seen by multiple people if it is displayed and as such “serves” the user to allow the user to show the report to multiple people. Further there is lack of antecedent basis for “the” multiple users. 
Regarding claim 6-10, it is not clear if any of these limitations actually have to be performed. Claim 6 recites the cosmetic formulating apparatus, but claim one states that the cloud platform has either one terminal device OR one cosmetic formulating apparatus, so the cosmetic formulating apparatus is not required by the claims. This is recited in claim 7, claim 8, and claim 9. Further, claim 9 recites the cosmetics preparation system but there is no cosmetics preparation system – claim 1 as a preamble of “a cloud platform for cosmetics” not “a cosmetics preparation system”. Claim 10 further recites this cosmetics preparation system. Further, the Specification does not recite anything about how the modulating unit or validation unit actually formulate the cosmetics. There is nothing recited about how the cosmetics are actually made by the cosmetic formulating apparatus. Either these limitations are meant to be optional, or Applicant is admitting that this process is so common that it needs not be disclosed in the Specification. As such, each of claim 6-10 will be considered optional except for the terminal device of claim 6.  
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tran (US10381105). 
Regarding claim 1, Tran discloses a cloud platform for cosmetics, links to at least one terminal and/or at least one cosmetic formulating apparatus (Abstract discloses that Tran is directed to systems and  methods disclosed for recommending beauty products for a subject by using a DNA sequencer to generate genetic information; aggregating genetic information, beauty trend data, and cosmetic product response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts matching beauty products based on the genetic information, beauty trend data, and cosmetic product response from a patient population; and recommending one or more beauty products for the subject) comprises: 
a database for saving at least one user’s information (Col 3, lines 18-40 disclose an exemplary process for computer detection of substances or cosmetic materials for cosmetic material interaction information retrieval. Turning now to FIG. 1B, 110 operation includes capture facial image or video. 120 operation is used to identify visual skin tone from the image. In 130 a swipe of patient DNA is captured. In 140 the DNA is processed for user markers of interest relating to skin, for example. In 150 the process retrieves cosmetic material data and cosmetic material interaction data for each of the imaged substances and determines relative interactions between substances. In 160 the process measures attributes of the cosmetic products and store in database. In 170, the process applies pharmacogenomic information to the cosmetic material-cosmetic material interaction data. In 180 the process identifies beauty products and makes recommendations based on attributes of the cosmetic products and selects the best matching cosmetic product or health product. In 190, the process renders DNA based beauty product recommendation and/or health recommendation (such as cancer risk) in a report such as a paper report or a graphical user interface display); 
a storage for serving a number of predetermined formulas (this is addressed in the limitation above); 
a user interface for creating at least one user’s information in connection to the storage, and for choosing one of the predetermined formulas and/or for creating at least one personal formula corresponding to at least one of the user’s information to save back to the storage (Again, the citation above states that , the process applies pharmacogenomic information to the cosmetic material-cosmetic material interaction data. In 180 the process identifies beauty products and makes recommendations based on attributes of the cosmetic products and selects the best matching cosmetic product or health product. In 190, the process renders DNA based beauty product recommendation and/or health recommendation (such as cancer risk) in a report such as a paper report or a graphical user interface display). 
Regarding claim 2, Tran discloses wherein the user’s information includes a user’s physiological information (As above the information includes skin tone and DNA). 
Regarding claim 3, Tran discloses a computing unit providing one of the predetermined formulas as a recommend composition according to the user’s information after evaluation (See last limitation of claim 1). 
Regarding claim 4, Tran discloses wherein the recommended composition has a time duration (Col. 6, lines 45-55 disclose time stamp or other time based markers associated with the attribute). 
Regarding claim 5, Tran discloses wherein the user interface serves the users to make public of the at least one personal formula with the multiple users (See last limitation of claim 1 and the 35 U.S.C. 112 rejection to this claim). 
Regarding claim 6-10, in accordance with the 35 U.S.C. 112 rejections above, each of these limitation are optional except for the terminal device which as addressed in claim 1 is a computer. 
Prior Art Cited but not Relied On
1. Dumousseaux US8007772 which relates to compositions to be applied to skin and actually formulating cosmetics using cartridges.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687